COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON



                                         ORDER
Appellate case name:          John Acosta v. The State of Texas

Appellate case number:        01-12-00151-CR

Trial court case number:      1243560

Trial court:                  178th District Court of Harris County

        The Court has determined that additional briefing may be appropriate for
resolution of this case. The Court requests that the parties file supplemental briefs
addressing Okonkwo v. State, No. PD-0207-12 (Tex. Crim. App. May 15, 2013), and its
application to the above-referenced case.

       Each party’s supplemental brief shall not exceed five pages in length. The
supplemental briefs are due no later than Friday, May 31, 2013.

       It is so ORDERED.


Judge’s signature: s/Harvey Brown
                 X Acting individually    ☐ Acting for the Court


Date: May 15, 2013